         Case 6:08-cr-60002-MC        Document 24       Filed 07/13/20     Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                          Case No. 6:08-cr-60002-MC

                                   Plaintiff,
                                                     ORDER GRANTING MOTION TO
                      v.                             REDUCE SENTENCE

  RICHARD ALLEN CADWALLADER,

                                 Defendant.

McShane, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served,

effective July 24, 2020, if the Bureau of Prisons has determined that Mr. Cadwallader is COVID-19

negative. If the BOP cannot make the determination by that date, the government shall notify the

Court without delay. The term of imprisonment shall be followed by a three-year term of

supervised release with the conditions set forth in the original judgment and the following

additional conditions: (1) the defendant must reside at and participate in the program of a

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 6:08-cr-60002-MC           Document 24       Filed 07/13/20      Page 2 of 2




residential reentry center for not more than 120 days, to be released at the direction of the probation

officer; and (2) upon release from the residential reentry center, the defendant shall remain on

home confinement until April 26, 2022.

       The Court concludes that the defendant’s release pursuant to this order will not pose a

danger to any other person or the community. This sentence reduction is consistent with the

currently applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released on July 24, 2020, for travel

to the residential reentry center in Medford, Oregon, if the BOP has determined that he is COVID-

19 negative. If the BOP cannot make the determination by that date, the government shall notify

the Court without delay.

       IT IS FURTHER ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

                  13th day of July, 2020.
       Dated this _____


                                                s/Michael J. McShane
                                               Hon. Michael J. McShane
                                               United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
